Citation Nr: 0605840	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  00-22 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a shell fragment wound to the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1953 
and from July 1956 to June 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2000 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).  This 
matter was remanded by the Board in December 2001 and July 
2003.  A February 2004 rating decision increased the 
veteran's rating to 30 percent.  The United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The veteran's residuals of a shell fragment wound to the 
left wrist is manifested by painful motion, with dorsiflexion 
and flexion limited to 35 degrees each, occasional swelling, 
and occasional acute pain flare-ups.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a shell fragment wound to the left wrist are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.40, 4.59, 
4.71a, Diagnostic Codes 5214, 5215 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Development

In February 2002, the AOJ notified the veteran of information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  
Although the veteran was not instructed to "submit any 
evidence in his possession that pertains to the claim," he 
was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  Finally, although the notice 
did not inform the veteran of the evidence required to 
substantiate his claim for an increased rating, the reasons 
and bases of the November 2002 Supplemental Statement of the 
Case and a September 2004 letter from the AOJ specifically 
explained to the appellant what the evidence must show in 
order to establish increased rating for the claimed 
disability.  In March 2005, the AOJ readjudicated the claim 
based on all the evidence, without taint from prior 
adjudications.  Thus, the Board finds that no prejudice 
resulted, and the requirements of § 5103(a) and § 3.159(b) 
were met.

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits  Treatment records 
have been obtained.  VA examinations were conducted in April 
2000 and June 2002.  Notice of amendments to regulations 
during the pendency of the appeal has been provided.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.

II. Applicable law and analysis

The veteran's left (minor) wrist residuals of a gunshot wound 
is currently rated at 30 percent as analogous to Diagnostic 
Code (DC) 5214.  DC 5214 states that a 40 percent rating is 
granted for unfavorable ankylosis, in any degree of palmar 
flexion or with ulnar or radial deviation.  

A June 2002 x-ray record reports that the veteran's left 
wrist has a bony defect at the lateral aspect of the distal 
radius with irregular outer borders.  There is also a 
narrowing of the wrist joint space.  No soft tissue swelling 
was found.  The veteran was assessed with post-traumatic, 
post-surgical changes involving the left distal radius with 
associated mild to moderate osteoarthritis.  An April 2000 x-
ray likewise found degenerative joint disease and a bone 
defect with irregularity of the distal radius post-traumatic.  

A June 2002 VA examination revealed that the veteran had 
moderate discomfort and occasional swelling of the left wrist 
affected area.  The record reveals that the veteran gave a 
history of four or five acute severe flare-ups of left wrist 
pain occurring the year prior.  He also reported that, even 
with these flare-ups, he did not visit an emergency room or 
doctor for the condition.  There were no episodes of 
dislocation or recurrent subluxation.  The veteran's flexion 
and extension were each 35 degrees, with painful motion on 
the last degree of the range of motion measured.  The 
examiner noted that the veteran's range of motion was limited 
by pain, fatigue, weakness, and lack of endurance following 
repetitive use or during flare-ups.  The major functional 
impact was that the minor hand had difficulty helping the 
dominant hand do repetitive activities.  The examiner also 
noted that there was mild objective evidence of painful 
motion on all movement.  

There was no evidence of edema, effusion, instability, 
redness, heat, abnormal movement, or guarding of movement of 
the left wrist.  There was moderate tenderness to palpation 
on the left distal radius, where the bony defect is.  There 
is a 20 degree radial deviation of the left wrist.  However, 
the veteran's left thumb tip could touch the tips of the 
other left fingers, and he could touch the median transverse 
fold of the left thumb with the other left fingertips.  He 
could spread his fingers and open and close the hand.  He had 
mild weakness, with grip muscle strength of 4/5.  There were 
no trophic disturbances, ape hand, or griffin claw deformity.  

Based on the foregoing evidence, a rating in excess of 30 
percent is not appropriate.  A rating of 40 percent for the 
minor wrist under DC 5214 requires unfavorable ankylosis in 
any degree of ulnar or radial deviation.  Although the 
veteran's left wrist has a 20 degree radial deviation, there 
is no finding of unfavorable ankylosis.  In addition, there 
is no evidence of the functional equivalence of unfavorable 
ankylosis due to pain.  38 C.F.R. §§ 4.40, 4.59.  
Consequently, a rating higher than 30 percent is not 
warranted under DC 5214.

The Board has also considered whether there are any 
additional ratings available.  The Board first notes that 
although the examinations reveal that the veteran has a left 
wrist scar, the left wrist scar is separately service-
connected and rated as secondary to the residuals of a shell 
fragment wound; consequently, no analysis of the scar is 
warranted under this appeal.  

Based on the evidence of record, no additional rating is 
appropriate.  There is no evidence of entitlement to a rating 
for limitation of motion of the hand or any digits.  The 
veteran's range of motion, though limited, is too extensive 
to warrant a separate rating under DC 5214.  A 10 percent 
rating under DC 5215 for limitation of motion of the wrist 
requires dorsiflexion (extension) of less than 15 degrees or 
palmar flexion limited in line with the forearm.  The June 
2002 VA examination revealed that the veteran's dorsiflexion 
and flexion were both 35 degrees.  Pain was specifically 
noted to occur at the last degree, with only mild pain on all 
movements.  Those findings do not warrant a rating of 10 
percent under DC 5215, even upon consideration of 38 C.F.R. 
§§ 4.40 and 4.59.  Finally, the veteran is not entitled to a 
rating under DC 5004 for the degenerative arthritis of his 
left wrist as he has already received a compensable rating 
under DC 5214.



ORDER

A rating in excess of 30 percent for residuals of a shell 
fragment wound to the left wrist is not warranted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


